on      5/28/2015       10:20:12   AM


                                                                             OFFICE                 OF      STAN               STANART                                          FILED IN
                                                                           COUNTY            CLERK,             HARRIS          COUNTY,                TEXAS             1st COURT OF APPEALS
                                                                                       CIVIL        COURTS             DEPARTMENT                                            HOUSTON, TEXAS
                                                                                                                                                                         5/28/2015 10:25:22 AM
    May       28,      2015
                                                                                                                                                                         CHRISTOPHER A. PRINE
                                                                                                                                                                                  Clerk
           Court         of Appeals
    301      Fannin
    Houston,             Texas         77002




                                                                                         LETTER OF ASSIGNMENT

               Court          Docket        Number:           1061720
    Trial      Court          Number:             One   (1)


    Style:
      TIERRA                                                                                                     VS.         HOUSTON                    HOUSING                  AUTHORITY
     APPELLANT(S)                                                                                                            APPELLEE(S)


    Judge:           DEBRA              IBARRA           MAYFIELD
I

      Appellant(s)                   Attorney:                                                                              Appellee(s)               Attorney:
                       Wilson,          Pro        Se                                                                       Nicole                            No.     24015130
      1807         Ewing         Street           N o. 14A                                                                  610      Uptown            Road,          Suite      2000
      Houston,               Texas        77004                                                                             Cedar          Hill,      Texas         75104
      Phone:             (713)       993-6762                                                                               Phone:           (713)         766-3655
     Fax:          N/A                                                                                                      Fax:         (888)       400-8118
                           N/A                                                                                              E-Mail:              Nicole.taylor@taylormadelaw.com




    Tierra         Wilson,           appellant,                 a                of Appeal          on May       27,    2015                 the      Final                        that    was             on
    May        18,     2015.




    The      Clerk’s           Record          is due    to your        office    on   or before         July    7, 2015.




    /S/Joshua             Alegria
                     Alegria
    Deputy           Clerk
    P.O.      Box        1525
    Houston,             TX      77251-1525
    (713)       755-64211>.o.




                                                                                             1525    I                 TX   77251-1525       I     (713)      755-6421


                                                                                                                                                                                                 1 of 1




                                                                                                                                                                                                                     1
                                 c0URT




DATE:



PRINTNAME:


                                 (CITY)
                       (STATE)   (ZIP)
PHONE;

   N0. H-01-60 (Rcv.




                                          2
‘




                                                                          INTHE
                                                                          COURT
                                                                              ATLAW# ONE
Vs.
              ‘                                                           OF               COUNTY,
                           _                                                                                   _
DEFENDANT                                                                 TEXAS




            On the       day of                                   the above entitled and
                                                    ,
cause, came                    and announced ready for trial.
            |peared
                                   and announced ready for trial.

                          been duly notified of this trial              failed to appear.

            No jury fee having been paid, the parties proceeded to trial without the

intervention of a jury. The Court,                 considering the pleadings, evidence and

arguments of the parties, is of the opinion that                         are guilty of forcible
detainer of the hereinafter described premises and that Plaintiff, have and recover

from Defendant as

            ORDERED,                        ANDDECREEDthat Plaintiff
|does
                                    haveand recover               _ of the premisesfromDefendant
                                                                      locatedat

                                               ,     ·                            ,         County,Texas
                      (address)                          (city)

                        that a Writ of Possession issue to the proper                 commanding him to
    (zip)




                                                                                                           3
seizepossessionof saidpremisesanddeliversameto                           aftersaid          of

Possession has been duly             by        if Defendants have not vacated the

herein described            by
                                                                                        .
        It is further                 ADJUDGED AND DECREED that Plaintiff does have

recover from Defendant in the amount of                            together with
                                                               ,
interest at the rate of 5% per annum from the date of judgment until paid in full.

        It is further                 ADJ UDGED AND DECREED that Plaintiff does

           against                                            and

        and severally for an amount not to exceed
                                                                                             .
        The supersedeas bond to stay execution of this                     is hereby set at

                                     Said bond to be either cash or corporate                    bond.
                                 .
        The Clerk of the Court if hereby ORDERED to issue all                       and processes,

including but not limited to Writs of                in aid of satisfaction of this judgment.

        This is a Final Judgment disposing of ALL issues and ALL parties, and ALL

prior interlocutory Orders of the Court in this cause are hereby made Final.


                     THIS        DAY OF
                                                                     ,




I hereby certifythat the lastknownaddressof Defendantis:
                                                                            _
          Name: l
Defendant’s
                                                                                ·
Address:_                                 .


City,         Zip:                                                                               _




                                                                                                         4
                 s i


                   s


    .




                                MEMORANDUM:
           the tlme of recordation, thIs Instrumentwas
        found to be Inadequate for the       photogrephlc
                               of lIIegIbIIIty,         or
        photo                          etc.AII
·       addltlons and           were           at the tlme
        the             wasflledandrecorded.




                                                             5